Citation Nr: 0335622	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-15 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic bronchitis 
with asthma.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee 
disorder on a direct basis and as secondary to chondromalacia 
of the left knee.  

4.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened the claim of service connection 
for PTSD, but denied it on the merits; increased the 
disability rating for left knee chondromalacia to 20 percent; 
and denied an increased rating for low back strain.  The 
veteran appealed the denial of service connection for PTSD.

In an April 1997 rating decision, the RO denied an increased 
rating for left knee chondromalacia; denied service 
connection for a right knee disability; and determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for bronchitis with asthma.  
The veteran limited his appeal to the issues of service 
connection for right knee disability and whether new and 
material evidence had been submitted to reopen the claim of 
service connection for bronchitis with asthma.  

As noted, with regard to the claim of service connection for 
PTSD, the RO apparently reopened this claim.  However, 
despite the RO's decision to reopen the claim and its denial 
of this claim on the merits, the Board must initially 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

FINDINGS OF FACT

1.  In a June 1991 decision, the Board determined that new 
and material had not been received to reopen the claim of 
service connection for chronic bronchitis.   

2.  Evidence submitted since the Board's June 1991 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for chronic bronchitis with asthma.

3.  In a June 1990 decision, the RO confirmed and continued 
the February 1990 denial of service connection for PTSD.  The 
veteran did not appeal.

4.  Evidence submitted since the RO's June 1990 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  Right knee disease or injury was not incurred during 
service and current right knee strain is not related to 
active service or to left knee chondromalacia.


CONCLUSIONS OF LAW

1.  The June 1991 Board decision which determined that new 
and material had not been received to reopen the claim of 
service connection for bronchitis and which denied service 
connection for asthma is final.  38 U.S.C.A. § 7104 (West 
1991).

2.  New and material evidence has not been received since the 
Board's June 1991 decision, thus, the claim of service 
connection for chronic bronchitis with asthma is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2002).

3.  The June 1990 decision in which the RO confirmed and 
continued the February 1990 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 1991).

4.  New and material evidence has been received since the 
RO's June 1990 decision, thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2002).

5.  A right knee disease or injury to include right knee 
strain was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

6.  Right knee strain is not is proximately due to or the 
result of the veteran's service-connected left knee 
chondromalacia.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 2002, the veteran was 
issued a VCAA letter.  The veteran has been informed of the 
information and evidence needed to substantiate his claim.  
The VCAA letter informed him of the duty to notify, the duty 
to assist, to obtain records, and examinations or opinions.  
The veteran was specifically advised of the type of evidence 
which would establish his claim.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  His pertinent records have 
been associated with the claims file and he has been 
examined.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regard to the first three issues on appeal, there is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have been met.  VA has 
done everything reasonably possible to assist the veteran.




New and Material Evidence for Bronchitis with Asthma

In a  February 1978 rating decision, service connection for 
bronchitis was denied.  At that time, of record were the 
service medical records and a November 1977 VA examination.  

Thereafter, VA outpatient records were received from VA which 
showed that the veteran had a chest cold and cough in 1978.  
In November 1978, chronic bronchitis was noted.  It was also 
indicated that the veteran had been coughing up blood.  In 
May 1979, he was afforded a VA examination which resulted in 
a diagnosis of bronchitis.  In November 1981, chronic 
bronchitis was noted.  In July 1982, a private physician 
reported that the veteran had suffered an asthma attack and 
had a respiratory infection.  

In a July 1985 decision, it was determined that new and 
material evidence had not been received to reopen the claim 
of service connection for bronchitis.  

Thereafter, additional VA outpatient records were received 
which showed that the veteran complained of a cough in the 
1980's.  

In a February 1990 rating decision, service connection for 
bronchitis and asthma was denied.  

Further evidence was received consisting of VA records.  In 
January and February 1990, the veteran was treated for 
asthmatic bronchitis.  In May 1990, he was hospitalized for 
treatment of acute bronchial asthma with bronchitis.  The 
veteran was again hospitalized in May and June 1990 for 
respiratory distress.  

In addition, in August 1990, the veteran testified at a 
personal hearing at the RO.  At that time, he indicated that 
he was first diagnosed with respiratory problems during 
service and he still had respiratory disability.  

In a June 1991 decision, the Board determined that new and 
material had not been received to reopen the claim of service 
connection for chronic bronchitis because the submitted 
evidence only showed current treatment for bronchitis and 
further determined that service connection for asthma was not 
warranted on the basis that currently diagnosed asthma was 
not present during service and was first manifest years after 
service.  

The June 1991 Board decision which determined that new and 
material had not been received to reopen the claim of service 
connection for bronchitis and which denied service connection 
for asthma is final.  38 U.S.C.A. § 7104.

Thereafter, additional evidence was received.  During an 
August 1991 hospitalization, a diagnosis of acute bronchial 
asthma with upper respiratory infection was noted, but an 
examiner did not relate this diagnosis to service.  In March 
1995, it was noted by VA personnel that the veteran had an 
inhaler.  Multiple hospitalization reports dated from 
September1995 through February 1996 indicated a diagnosis of 
bronchial asthma, but an examiner did not relate this 
diagnosis to service.  Thereafter, the veteran continued to 
complain of and be treated for chronic bronchitis with asthma 
by VA.  

The veteran presented his statements in written 
correspondence and at a personal hearing at the RO before a 
hearing officer in September 1997.  At that time, he 
maintained that he was first diagnosed with respiratory 
problems during service and he still has respiratory 
disability.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies to claims filed on or after August 29, 
2001. See 38 C.F.R. § 3.156(a).)

In sum, the submitted evidence is not new and material.  With 
regard to bronchitis specifically, the claim of service 
connection was denied on the basis that there was no nexus 
between currently diagnosed bronchitis and service.  When the 
Board considered the claim in June 1991, the Board did not 
reopen the claim because the newly submitted evidence only 
showed current treatment for bronchitis.  Again, this is the 
case here.  There is post-service and current evidence of 
chronic bronchitis, but there is no evidence relating chronic 
bronchitis to service.  As such, while evidence has been 
added to the claims file consisting of competent evidence, it 
is not material because it does not present evidence of a 
nexus between any post-service diagnosis and service.  Stated 
differently, at the time of the prior denial, there was 
evidence of bronchitis.  Evidence that tends to confirm a 
previously established fact is cumulative.  The veteran's 
contentions are cumulative of those of record when the prior 
June 1991 decision was rendered.  

With regard to asthma, the claim of service connection for 
asthma was denied because currently diagnosed asthma was not 
present during service and was first manifest years after 
service.  The additional evidence which has been added to the 
claim file does not cure the defect of the absent nexus 
evidence.  There is no evidence of a nexus between the post-
service diagnosis of asthma and service.  The veteran's 
contentions are cumulative of those of record when the prior 
June 1991 decision was rendered.  

Therefore, the Board finds that the evidence submitted since 
the Board's June 1991 decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for chronic bronchitis with 
asthma.  Thus, new and material evidence has not been 
received since the Board's June 1991 decision.  The claim of 
service connection for chronic bronchitis with asthma is not 
reopened.

New and Material Evidence for PTSD

In November 1989, the veteran's claim of service connection 
for PTSD was received.  At that time, his service medical 
records, post-service VA records, and the veteran's 
contentions were of record.  The service medical records were 
negative for any psychiatric abnormality.  The post-service 
VA records were negative for a diagnosis of PTSD.  The 
veteran maintained that his PTSD was the result of various 
stressors: that a friend names David attempted suicide, that 
the veteran found him and provided medical help and retrieved 
assistance for him; that when he was in the Philippines, a 
fellow servicemember, J. P., was stabbed and beaten while he 
was with him; that while he was aboard the USS Coral Sea, 
that he was put in the brig and subjected to abuseful 
treatment; and that while he was aboard the USS Coral Sea, he 
was exposed to wounded refugees who were being transported by 
their vessel.  

In a February 1990 rating decision, service connection for 
PTSD was denied on the basis that the veteran's reported 
stressors did not appear to be the types of stressors which 
would result in a psychiatric reaction in most people.  In 
June 1990, the February 1990 denial was confirmed and 
continued on the same basis and due to the absence of a 
confirmed diagnosis of PTSD.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105.

In September 1995, the veteran's current petition to reopen 
the claim of service connection for PTSD was received.  

In conjunction with his petition to reopen, evidence has been 
received.  The evidence consists of post-service VA records 
which contain multiple diagnoses of PTSD; a private medical 
opinion of Dr. Fernando V. Garza who opined that the veteran 
has PTSD due to his reported stressors of being exposed to 
firefights and casualties while aboard the USS Coral Sea; and 
the veteran's contentions which include duplicate allegations 
of the alleged stressors which he previously reported as well 
as new allegations of new stressors.  His new stressors are 
as follows: he was exposed to firefights and casualties while 
aboard the USS Coral Sea (as he reported to Dr. Garza) and 
that two of his friends drowned while he was above the USS 
Coral Sea.  

In sum, the submitted evidence is considered to be new and 
material.  The veteran has presented new allegations of 
inservice stressors.  There are diagnoses of PTSD based on 
these stressors and his previously reported stressors.  The 
RO previously determined that the veteran's reported 
stressors were essentially not sufficient to cause PTSD.  The 
Court has since indicated that the sufficiency of a stressor 
to cause PTSD is a medical determination.  

Therefore, the Board finds that, assuming the credibility of 
the evidence which supports the veteran's claim as required 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992), the 
veteran has submitted new and material evidence consisting of 
stressor allegations and diagnoses of PTSD to reopen the 
claim of service connection for PTSD.  Thus, the submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim of service 
connection for PTSD is reopened.

Service Connection for a Right Knee Disability

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran is a wartime 
veteran, the record does not show nor does the veteran assert 
that a right knee disability was incurred during combat.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for arthritis, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disease or injury 
and the claimed disability.  Jones (Wayne L.) v. Brown, 7 
Vet. App. 134 (1994); Allen v. Brown, 7 Vet. App. 439 (1995).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In this case, the service medical records are negative for 
complaints, findings, treatment, or diagnosis of right knee 
disease or injury.  

Post-service, in March 1966, the veteran was see by Brett J. 
Bolte, M.D.  At that time, the veteran reported having an 
inservice left knee injury.  He also described having a post-
service fall from a 15-foot height when he injured his back 
and wrist.  The veteran did not report having a right knee 
injury.  Physical examination resulted in a diagnosis of 
bilateral knee pain with mild to moderate medial/lateral 
instability on the left and with very mild instability and 
slight crepitus on the right.  Photographs were taken which 
showed the veteran performing knee exercises.  Dr. Bolte did 
not relate any right knee problem to service or to left knee 
disease or injury.  

During April 1997 VA outpatient treatment, the examiner noted 
that the veteran had knee pains.  

In September 1997, the veteran testified at a personal 
hearing at the RO.  The veteran testified that he was smashed 
up against a hatch door aboard ship during the service.  He 
related that his knees were injured.  Currently, he 
complained of having knee pain.  The veteran and his 
representative have since generally contended that the 
veteran has a right knee disability as the result of his 
service-connected left knee chondromalacia.  

In May 2002, the veteran was afforded a VA joints 
examination.  Physical examination of the knees was 
undertaken.  There was no pain demonstrated on examination 
and range of motion was full.  The diagnoses were 
chondromalacia of the left knee and right knee strain.  The 
examiner opined that the right knee strain was not related to 
the left knee chondromalacia.  

Thus, there is a current diagnosis of a right knee disability 
which is right knee strain.  

Direct Service Connection

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of right knee disease or 
injury.  Post-service, approximately 20 years after the 
veteran's separation from service, he made complaints to 
medical professionals that he had right knee pain.  The 
current diagnosis is right knee strain.  

The veteran maintains that he injured his right knee during 
service and that current right knee disability is related to 
that injury.  There is no documentary evidence of a right 
knee injury.  Moreover, the veteran did not complain of any 
right knee injury until 1997, which was over 20 years after 
his separation from service.  The veteran was not treated for 
any right knee complaints during that 20-year period.  
Moreover, the veteran is not competent to state that any 
current right knee disability is related to any inservice 
event.  Thus, the Board does not find that the veteran's 
report of an inservice right knee injury is credible.  
Further, there is no competent evidence that any current 
right knee disability is related to service.  

In sum, the veteran did not injure his right knee during 
service.  He was not diagnosed as having any disease of the 
right knee during service.  A chronic right knee disorder was 
not demonstrated during service.  Following service, there 
were no complaints or treatment of a right knee disability 
for 20 years.  Thus, there was no reliable evidence of 
continuity of symptomatology after service.  There is no 
competent evidence that current right knee strain is related 
to service.  Thus, the requirements of direct service 
connection are not met. 


Secondary Service Connection

The veteran also asserts that he has a right knee disability, 
diagnosed as right knee strain, due to his service-connected 
left knee chondromalacia.  The veteran is not competent to 
make this assessment.  In order to determine if there was in 
fact any relationship between any right disability and the 
veteran's chondromalacia of the left knee, the veteran was 
afforded a VA examination.  However, the VA examiner 
concluded that there was no relationship between right knee 
strain and the left knee chondromalacia.  The veteran's 
assertions are not probative because they are not competent.  
The VA examiner's opinion is competent and is based on the 
record.  This competent evidence is not contradicted by any 
other competent evidence of record.  Therefore, the Board 
finds that current right knee strain is not related to the 
veteran's left knee chondromalacia.  

Accordingly, the Board concludes that right knee strain is 
not is proximately due to or the result of the veteran's 
service-connected left knee chondromalacia.  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for chronic bronchitis with 
asthma 

The application to reopen a claim of service connection for 
PTSD is granted.  

Service connection for a right knee disability is denied.  


REMAND

With regard to the claim of service connection for PTSD, the 
RO contacted the Naval Historical Center for information 
about the USS Coral Sea as it pertained to the veteran's 
alleged stressors while aboard that vessel.  There has been 
no response.  

First, the veteran should be contacted and requested to 
provide more specific information with regard to his alleged 
stressors.  The veteran has asserted that the following 
stressors occurred: that a friend named David attempted 
suicide, that the veteran found him and provided medical help 
and retrieved assistance for him; that when he was in the 
Philippines, a fellow servicemember, J. P., was stabbed and 
beaten while he was with him; that while he was aboard the 
USS Coral Sea, that he was put in the brig and subjected to 
abuseful treatment; that while he was aboard the USS Coral 
Sea, he was exposed to wounded refugees who were being 
transported by their vessel; that he was exposed to 
casualties while aboard the USS Coral Sea; that he was 
exposed to firefights while aboard the USS Coral Sea; and 
that two of his friends drowned while he was above the USS 
Coral Sea.

The veteran should be requested to provide specific dates and 
places of the alleged events as well as the full names of any 
parties involved.  The RO should then contact the appropriate 
place for verification of the alleged stressors.  

The veteran is hereby informed that he may submit supporting 
evidence that his alleged stressors occurred, such as lay 
statements.  

The RO should continue to take the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The veteran is hereby informed that 
if there is evidence supporting the issue on appeal, he must 
submit that evidence to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  VCAA should be followed.  

3.  The veteran should be requested to 
provide specific dates and places of the 
alleged stressors as well as the full 
names of any parties involved.  His 
stressors, which require more specific 
information are as follows: that a friend 
named David attempted suicide, that the 
veteran found him and provided medical 
help and retrieved assistance for him; 
that when he was in the Philippines, a 
fellow servicemember, J. P., was stabbed 
and beaten while he was with him; that 
while he was aboard the USS Coral Sea, 
that he was put in the brig and subjected 
to abuseful treatment; that while he was 
aboard the USS Coral Sea, he was exposed 
to wounded refugees who were being 
transported by their vessel; that he was 
exposed to casualties while aboard the 
USS Coral Sea; that he was exposed to 
firefights while aboard the USS Coral 
Sea; and that two of his friends drowned 
while he was above the USS Coral Sea

4.  The RO should then contact the 
appropriate place for verification of the 
alleged stressors.

5.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



